EXHIBIT 10.2

EXECUTION COPY

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of February 24, 2016 (the “Effective Date”), by
and between Iconix Brand Group, Inc., a Delaware corporation (the “Company”),
and David Blumberg (“Executive”).

WITNESSETH

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, pursuant to the terms as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

1. Engagement of Executive; Duties. During the Term (as hereinafter defined in
Section 3 below), Executive shall have the title of Executive Vice President,
Chief Strategy Officer, and shall have the authority, duties and
responsibilities customarily exercised by an individual serving in this position
in a corporation of the size and nature of the Company and such other authority,
duties and responsibilities as may be from time to time delegated to him by the
Chief Executive Officer of the Company consistent with his position, title and
responsibilities. In addition, Executive will serve as the head of the Company’s
incubator investments group, subject to his service in such role being approved
by the Company’s Board of Directors (the “Board”). Executive shall faithfully
and diligently discharge his duties hereunder and use his best efforts to
implement the policies established and made known to him by the Company.
Executive shall report directly to the Chief Executive Officer of the Company.

2. Time. Throughout the Term, Executive shall devote substantially all of his
professional time to the business affairs of the Company, provided that nothing
contained herein shall be deemed to restrict Executive from engaging in
charitable, civic or community activities and/or from overseeing and directing
his personal, financial and legal affairs. In addition to the foregoing
exceptions, Executive will also have the right at any time during the Term to
serve on the board of directors of up to two (2) other corporations, trade
associations and/or charitable organizations approved by the Board, such
approval not to be unreasonably withheld. For purposes of clarification, a
reasonable amount of time spent serving on boards will not be counted toward
vacation time.

3. Term. The term (“Term”) of this Agreement shall commence as of the Effective
Date and shall continue unless terminated in accordance with the provisions of
this Agreement. The Company and Executive hereby acknowledge that Executive is
an “at will” employee and that his employment is for no definite period and may
be terminated at any time by the Company or by Executive as set forth in
Section 5.

4. Compensation.

 

(a)

Base Salary. Executive’s base salary for the Term will be at a rate of not less
than $600,000 per annum (effective retroactive to January 1, 2016, less the car
payment made to Executive in January 2016), paid in accordance with the
Company’s payroll practices and



--------------------------------------------------------------------------------

  policies then in effect, with such increases as determined by the Board or the
Compensation Committee of the Board from time to time (such salary, as increased
from time to time, the “Base Salary”).

 

(b) Annual Bonus. In addition to the Base Salary, Executive shall be eligible
for an annual bonus (the “Annual Bonus”) having a target amount equal to 60% of
Executive’s Base Salary (the “Target Bonus Amount”). Eligibility for, and
payment of, the Annual Bonus will be subject to the terms and conditions of the
applicable incentive bonus plan of the Company.

 

(c) Incentive Bonus. In addition to the Base Salary and the Annual Bonus,
Executive will be eligible to participate in the Company’s Long Term Incentive
Plan.

 

(d) Fringe Benefits. Executive shall receive the fringe benefits generally given
to other executive officers of the Company including, but not limited to, major
medical, dental, life insurance, and pension including any 401(k) or other
profit sharing plan. Executive shall also be added or continued, as the case may
be, as an insured under the Company’s officers and directors insurance and all
other polices which pertain to officers of the Company.

 

(e) Reimbursement of Expenses. The Company shall pay to Executive the reasonable
expenses incurred by him in the performance of his duties hereunder, including,
without limitation, expenses related to cell phones, blackberrys and laptop
computers and such other expenses incurred in connection with business related
travel or entertainment in accordance with the Company’s policy, or, if such
expenses are paid directly by Executive, the Company shall promptly reimburse
Executive for such payments, provided that Executive (i) properly accounts for
such expenses in accordance with the Company’s policy and (ii) has received
prior approval by the Chief Executive Officer of the Company for major expenses.

 

(f) Vacation. Executive shall be entitled to four weeks of paid vacation per
year. Executive shall use his vacation in the calendar year in which it is
accrued.

5. Termination of Employment.

 

(a) General. Executive’s employment may be terminated without any breach of this
Agreement only on the following circumstances:

(1) Death. Executive’s employment under this Agreement shall terminate upon his
death.

(2) Disability. If Executive suffers a Disability (as defined below in this
sub-section (2)), the Company may terminate Executive’s employment upon not less
than thirty (30) days prior written notice; provided that Executive has not
returned to full time performance of his duties during such thirty (30) day
period. For purposes hereof, “Disability” shall mean Executive’s inability to
perform his duties and responsibilities hereunder, with or without reasonable
accommodation, due to any physical or mental illness or incapacity, which
condition either (i) has continued for a period of one hundred eighty (180) days
(including weekends and holidays)

 

2



--------------------------------------------------------------------------------

in any consecutive 365-day period, or (ii) is projected by the Board in good
faith after consulting with a doctor selected by the Company and consented to by
Executive (or, in the event of Executive’s incapacity, his legal
representative), such consent not to be unreasonably withheld, that the
condition is likely to continue for a period of at least six (6) consecutive
months from its commencement.

(3) Good Reason. Executive may terminate his employment under this Agreement for
Good Reason at any time on or prior to the one hundred twentieth (120th) day
after the occurrence of any of the Good Reason events set forth in the following
sentence. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without Executive’s consent:

 

(i) the failure by the Company to timely comply with its material obligations
and agreements contained in this Agreement;

 

(ii) a material diminution of the authorities, duties or responsibilities of
Executive set forth in Section 1 above (other than temporarily while Executive
is physically or mentally incapacitated and unable to properly perform such
duties, as determined by the Board in good faith);

 

(iii) the loss of the titles of Executive with the Company set forth in
Section 1 above;

 

(iv) the re-location of Executive to an office outside of the New York
metropolitan area; or

 

(v) a change in the reporting structure so that Executive reports to someone
other than directly to the Chief Executive Officer.

provided, however, that, within ninety (90) days of any such events having
occurred, Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure
same. The parties agree that a termination for Good Reason shall be treated as
an involuntary separation under Code Section 409A (as hereinafter defined in
Section 9(a) below); provided, however, that in the event it is finally
determined that any taxes are due and payable in connection with the receipt of
consideration by Executive in connection with such termination, then Executive
agrees to pay any taxes, penalties and interest that may arise in connection
therewith, and shall indemnify and hold harmless the Company from any taxes,
penalties and interest that result therefrom.

(4) Without Good Reason. Executive may voluntarily terminate his employment
under this Agreement at any time without Good Reason upon written notice by
Executive to the Company at least twenty (20) business days prior to the
effective date of such termination (which termination the Company may, in its
sole discretion, make effective earlier than the date set forth in the Notice of
Termination (as hereinafter defined in sub-section (b) below)).

 

3



--------------------------------------------------------------------------------

(5) Cause. The Company may terminate Executive’s employment under this Agreement
at any time for Cause. Termination for “Cause” shall mean termination of
Executive’s employment because of the occurrence of any of the following events
as determined by the Board in good faith:

 

(i) the willful and continued failure by Executive to attempt in good faith to
substantially perform his obligations under this Agreement (other than any such
failure resulting from Executive’s incapacity due to a Disability); provided,
however, that the Company shall have provided Executive with written notice that
such actions are occurring and Executive has been afforded at least thirty
(30) days to cure same;

 

(ii) the indictment of Executive for, or his conviction of or plea of guilty or
nolo contendere to, a felony or any other crime involving moral turpitude or
dishonesty;

 

(iii) Executive’s willfully engaging in misconduct in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations or a violation of the Company’s Code of Conduct or other written
policies) that is injurious to the Company, monetarily or otherwise, to a
material extent; or

 

(iv) Executive’s willfully engaging in misconduct other than in the performance
of his duties for the Company (including theft, fraud, embezzlement, and
securities law violations) that is materially injurious to the Company or, in
the good faith determination of the Board, is potentially materially injurious
to the Company, monetarily or otherwise.

For purposes of this Section 5(a)(5), no act, or failure to act, on the part of
Executive shall be considered “willful,” unless done, or omitted to be done, by
him in bad faith and without reasonable belief that his action or omission was
in, or not opposed to, the best interest of the Company (including
reputationally).

(6) Without Cause. The Company may terminate Executive’s employment under this
Agreement without Cause immediately upon written notice by the Company to
Executive.

 

(b) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination by reason of Executive’s death)
shall be communicated by written Notice of Termination to the other party of
this Agreement. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

 

(c) Date of Termination. The “Date of Termination” shall mean (a) if Executive’s
employment is terminated by his death, the date of his death, (b) if Executive’s
employment is terminated pursuant to subsection 5(a)(2) above, thirty (30) days
after Notice of Termination is given (provided that Executive shall not have
returned to the performance of his duties on a full-time basis during such
thirty (30) day period), (c) if Executive’s employment is terminated pursuant to
subsections 5(a)(3) or 5(a)(5) above, the date specified in the Notice of
Termination after the expiration of any applicable cure periods, (d) if
Executive’s employment is terminated pursuant to subsection 5(a)(4) above, the
date specified in the Notice of Termination which shall be at least twenty
(20) business days after the Notice of Termination is given, or such earlier
date as the Company shall determine, in its sole discretion, and (e) if
Executive’s employment is terminated pursuant to subsection 5(a)(6) above, the
date on which a Notice of Termination is given.

 

4



--------------------------------------------------------------------------------

(d) Compensation Upon Termination.

 

(i) Termination for Cause or without Good Reason. If Executive’s employment
shall be terminated by the Company for Cause or by Executive without Good
Reason, Executive shall receive from the Company: (a) any earned but unpaid Base
Salary through the Date of Termination, paid in accordance with the Company’s
standard payroll practices; (b) reimbursement for any unreimbursed expenses
properly incurred and paid in accordance with Section 4(e) above through the
Date of Termination; (c) payment for any accrued but unused vacation time in
accordance with Company policy; and (d) such vested accrued benefits and other
payments, if any, as to which Executive (and his eligible dependents) may be
entitled under, and in accordance with the terms and conditions of, the employee
benefit arrangements, plans and programs of the Company as of the Date of
Termination, other than any severance pay plan ((a) though (d), the “Amounts and
Benefits”). Except as expressly provided in the immediately preceding sentence,
the Company shall have no further obligation with respect to this Agreement
other than as provided in Section 8 below.

 

(ii) Termination without Cause or for Good Reason. If Executive terminates his
employment by the Company for Good Reason or the Company terminates Executive’s
employment hereunder without Cause (other than a termination by reason of death
or Disability), and Executive has not received and is not entitled to receive
any payment under Section 5(d)(iii) hereof, then the Company shall pay or
provide Executive the Amounts and Benefits plus, subject to Section 9 hereof:

 

1. Within ten (10) days following the date the signed Release provided for in
Section 5(f) hereof is delivered to the Company, a lump sum cash payment (the
“Severance Payment”) in an amount equal to the sum of (x) Executive’s then
current annual Base Salary, plus (y) the Target Bonus Amount for the year in
which such termination of employment occurs; plus

 

2. any Annual Bonus earned but unpaid for a prior year (the “Prior Year Bonus”),
which shall be payable in full in a lump sum cash payment to be made to
Executive within ten (10) days following the date the signed Release provided
for in Section 5(f) hereof is delivered to the Company; plus

 

3. subject to Executive’s (a) timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
with respect to the Company’s group health insurance plans in which Executive
participated immediately prior to the Date of Termination (“COBRA Continuation
Coverage”), and (b) continued payment by Executive of premiums for such plans at
the “active employee” rate (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), the Company shall
provide COBRA Continuation Coverage for Executive and his eligible dependents
until the earliest of (x) Executive or his eligible dependents, as the case may
be, ceasing to be eligible under COBRA, (y) eighteen (18) months following the
Date of Termination, and (z) Executive becoming eligible for coverage under the
health insurance plan of a subsequent employer (the benefits provided under this
sub-section (3), the “Medical Continuation Benefits”).

 

5



--------------------------------------------------------------------------------

(iii) Termination Following a Change in Control. If the Company terminates
Executive’s employment without Cause or Executive terminates Executive’s
employment for Good Reason within twelve (12) months after a Change in Control,
then the Company shall pay to Executive, in a lump sum, in cash, within fifteen
(15) days after the date of Executive’s termination, an amount equal to One
Hundred Dollars ($100) less than three (3) times Executive’s “annualized
includable compensation for the base period” (as defined in Section 280G of the
Internal Revenue Code of 1986 (the “Code”)); provided, however, that if such
lump sum severance payment, either alone or together with other payments or
benefits, either cash or non-cash, that Executive has the right to receive from
the Company, including, but not limited to, accelerated vesting or payment of
any deferred compensation, options, stock appreciation rights or any benefits
payable to Executive under any plan for the benefit of employees, which would
constitute an “excess parachute payment” (as defined in Section 280G of the
Code), then such lump sum severance payment or other benefit shall be reduced to
the largest amount that will not result in receipt by Executive of an excess
parachute payment. In addition to the foregoing, upon a termination of
Executive’s employment as set forth above, Executive shall be entitled to
receive the payment or provision of the Amounts and Benefits plus, subject to
Section 9 hereof, the payments in the amounts contemplated, and on the dates
specified, by sub-section 5(d)(ii)(2) and (3).

For purposes of this Agreement, a “Change in Control” shall mean any of the
following:

 

1. any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company Common Stock
immediately prior to the merger have the same proportionate ownership of Common
Stock of the surviving corporation immediately after the merger;

 

2. any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company;

 

3. any approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;

 

4. the cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the “Continuing Directors”) who
(x) at the date of this Agreement were directors or (y) become directors after
the date of this Agreement and whose election or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds of the
directors then in office who were directors at the date of this Agreement or
whose election or nomination for election was previously so approved); or

 

6



--------------------------------------------------------------------------------

5. (A) the acquisition of beneficial ownership (“Beneficial Ownership”), within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of an aggregate of 25% or more of the voting power of the
Company’s outstanding voting securities by any person or group (as such term is
used in Rule 13d-5 under the Exchange Act) who beneficially owned less than 10%
of the voting power of the Company’s outstanding voting securities on the
effective date of this Agreement, (B) the acquisition of Beneficial Ownership of
an additional 15% of the voting power of the Company’s outstanding voting
securities by any person or group who beneficially owned at least 10% of the
voting power of the Company’s outstanding voting securities on the effective
date of this Agreement, or (C) the execution by the Company and a stockholder of
a contract that by its terms grants such stockholder (in its, hers or his
capacity as a stockholder) or such stockholder’s Affiliate (as defined in Rule
405 promulgated under the Securities Act of 1933 (an “Affiliate”)) including,
without limitation, such stockholder’s nominee to the Board (in its, hers or his
capacity as an Affiliate of such stockholders), the right to veto or block
decisions or actions of the Board provided, however, that notwithstanding the
foregoing, the events described in items (A), (B) or (C) above shall not
constitute a Change in Control hereunder if the acquiror is (aa) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or one of its affiliated entities and acting in such capacity, (bb) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting securities of
the Company or (cc) a person or group meeting the requirements of clauses
(i) and (ii) of Rule 13d-1(b)(1) under the Exchange Act;

 

6. subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving the Company to a
case under Chapter 7.

 

(iv) Termination upon Death. In the event of Executive’s death, the Company
shall pay or provide to Executive’s estate: (i) the Amounts and Benefits,
(ii) the Prior Year Bonus, and (iii) a pro-rata portion of Executive’s Annual
Bonus for the fiscal year in which Executive’s termination occurs based on
actual results for such year (determined by multiplying the amount of such
Annual Bonus which would be due for the full fiscal year by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that Executive is employed by the Company and the denominator of which is 365),
payable at such time as bonuses for the year are paid to the Company’s
executives generally (the “Pro Rata Bonus”).

 

(v) Termination upon Disability. In the event the Company terminates Executive’s
employment hereunder for reason of Disability, the Company shall pay or provide
to Executive: (i) the Amounts and Benefits, (ii) the Prior Year Bonus, (iii) the
Pro Rata Bonus and (iv) the Medical Continuation Benefits.

 

7



--------------------------------------------------------------------------------

(vi) Payments of Compensation Upon Termination. For the avoidance of doubt, in
the event Executive shall be entitled to receive payments and benefits pursuant
to any one of sub-sections 5(d)(i), (ii), (iii), (iv) or (v) above, he shall be
entitled to no payments or benefits under any other of such sub-sections, except
as expressly set forth in sub-section 5(d)(iii) with respect to payments and
benefits contemplated by sub-section 5(d)(ii). Notwithstanding any provision to
the contrary contained in this Section 5(d), if any bonus amount is based in
whole or in part on the results of the audit by the Company’s independent public
accountants of the Company’s financial statements for a calendar year, and such
amount cannot be paid within the applicable thirty (30) day period provided for
herein, then such amount shall be paid by the later of March 15th of the
calendar year immediately following the calendar year to which it relates or the
end of the applicable thirty (30) day period.

 

(e) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment provided for in this Section 5 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section 5 be
reduced by any compensation earned by Executive as the result of Executive’s
employment by another employer or business or by profits earned by Executive
from any other source at any time before and after the Date of Termination.

 

(f) Release. Notwithstanding any provision to the contrary in this Agreement,
the Company’s obligation to pay or provide Executive with the payments and
benefits (other than the Amounts and Benefits) under Section 5(d) shall be
conditioned on Executive’s executing and not revoking a waiver and general
release in the form set forth as Exhibit A attached to this Agreement (with such
changes therein, if any, as are legally necessary at the time of execution to
make it enforceable) (the “Release”). The Company shall provide the Release to
Executive within seven (7) days following the applicable Date of Termination. In
order to receive the payments and benefits (other than the Amounts and Benefits)
under Section 5(d), Executive will be required to sign the Release within
twenty-one (21) or forty-five (45) days after the date it is provided to him,
whichever is applicable under applicable law, and not revoke it within the seven
(7) day period following the date on which it is signed by him. Notwithstanding
anything to the contrary contained herein, all payments delayed pursuant to this
sub-section (f), except to the extent delayed pursuant to Section 9(b), shall be
paid to Executive in a lump sum on the first Company payroll date on or
following the sixtieth (60th) day after the Date of Termination, and any
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

6. Confidentiality. Executive shall not divulge to anyone, either during or at
any time after the Term, any information constituting a trade secret or other
confidential information acquired by him concerning the Company, any subsidiary
or other affiliate of the Company, except in the performance of his duties
hereunder, including but not limited to its licensees, revenues, business
systems and processes (“Confidential Information”). Executive acknowledges that
any Confidential Information is of great value to the Company, and upon the
termination of his employment, Executive shall redeliver to the Company all
Confidential Information and other related data in his possession.

 

8



--------------------------------------------------------------------------------

7. Noncompetition; Nonsolicitation.

(1) During the period commencing on the date hereof and ending twelve
(12) months after the Date of Termination (the “Non-Compete Term”), Executive
shall not, directly or indirectly, make any direct or indirect investment
(excluding investments in a publicly traded entity not to exceed two percent
(2%)) or acquisition (by assignment, purchase, merger or otherwise), or be an
officer, manager, employee, consultant, advisor or similar role in any Competing
Entity. For the purposes of this Agreement, the term “Competing Entity” shall
mean Sequential Brands Group, NexCen Brands, The Cherokee Group and/or any
entity or business that is principally engaged in the licensing of intellectual
property, or that is actively engaged in a business that the Company is actively
engaged in or has plans to engage in (of which Executive has knowledge) as of
the Date of Termination, provided that a Competing Entity shall not include any
private equity fund, venture capital fund, hedge fund, commercial bank or
investment bank so long as Executive is not advising or otherwise working on
matters relating to the licensing of intellectual property for or on behalf of
such entity or any of its portfolio companies or investments (other than working
on matters relating to the licensing of intellectual property that is only
incidentally related to Executive’s other responsibilities for such entity or
any of its portfolio companies or investments).

(2) Executive shall not, during the Non-Compete Term, directly or indirectly,
take any action which constitutes an interference with or a disruption of any of
the Company’s or any of its subsidiaries’ business activities including, without
limitation, (x) the solicitation of the Company’s or any subsidiary’s licensors
or licensees in a manner that is reasonably likely to interfere with or disrupt
the Company’s relationship with any such licensor or licensee, or (y) the
solicitation of any persons listed on the personnel lists of the Company or any
subsidiary or other affiliate on the Date of Termination.

(3) For purposes of clarification, but not of limitation, Executive hereby
acknowledges and agrees that he shall be prohibited from, during the Non-Compete
Term, directly or indirectly, hiring, offering to hire, enticing, soliciting or
in any other manner persuading or attempting to persuade any officer, employee
or agent of the Company or any subsidiary of the Company or any supplier,
lessor, lessee, licensor, licensee or customer of the Company or any of its
subsidiaries (but only such persons or entities existing during the time of
Executive’s employment by the Company or any subsidiary, or at the Date of
Termination), to discontinue or alter his, her or its relationship with the
Company or any subsidiary.

(4) Without intending to limit the remedies available to the Company, Executive
acknowledges that a breach of any of the covenants contained in Section 6 and in
this Section 7 may result in material and irreparable injury to the Company, or
its affiliates or subsidiaries, for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of such a breach or threat the Company shall be entitled to
seek a temporary restraining order and/or a preliminary or permanent injunction
restraining Executive from engaging in activities prohibited by Section 6 and by
this Section 7 or such other relief as may be required specifically to enforce
any of the covenants in Section 6 and in this Section 7. If for any reason it is
held that the restrictions under this Section 7 are not reasonable or that
consideration therefor is inadequate, such restrictions shall be interpreted or
modified to include as much of the duration and scope identified in this
Section 7 as will render such restrictions valid and enforceable.

 

9



--------------------------------------------------------------------------------

8. Indemnification. The Company shall indemnify and hold harmless Executive
against any and all expenses reasonably incurred by him in connection with or
arising out of (a) the defense of any action, suit or proceeding in which he is
a party, or (b) any claim asserted or threatened against him, in either case by
reason of or relating to his being or having been an employee, officer or
director of the Company, whether or not he continues to be such an employee,
officer or director at the time of incurring such expenses, except insofar as
such indemnification is prohibited by law. Such expenses shall include, without
limitation, the fees and disbursements of attorneys, amounts of judgments and
amounts of any settlements, provided that such expenses are agreed to in advance
by the Company. The foregoing indemnification obligation is independent of any
similar obligation provided in the Company’s Certificate of Incorporation or
Bylaws, and shall apply with respect to any matters attributable to periods
prior to the date of this Agreement, and to matters attributable to Executive’s
employment hereunder, without regard to when asserted.

9. Section 409A of the Code.

 

(a) It is intended that the provisions of this Agreement comply with
Section 409A of Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
Executive to incur any additional tax or interest under Code Section 409A, the
Company shall, upon the specific request of Executive, use its reasonable
business efforts to in good faith reform such provision to comply with Code
Section 409A; provided, that to the maximum extent practicable, the original
intent and economic benefit to Executive and the Company of the applicable
provision shall be maintained, but the Company shall have no obligation to make
any changes that could create any additional economic cost or loss of benefit to
the Company. The Company shall timely use its reasonable business efforts to
amend any plan or program in which Executive participates to bring it in
compliance with Code Section 409A. Notwithstanding the foregoing, the Company
shall have no liability with regard to any failure to comply with Code
Section 409A so long as it has acted in good faith with regard to compliance
therewith.

 

(b)

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “Separation from Service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service. If Executive is deemed on the date of termination of his
employment to be a “specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment, the providing of any benefit or any
distribution of equity made

 

10



--------------------------------------------------------------------------------

  subject to this Section to the extent required to be delayed in compliance
with Section 409A(a)(2)(B) of the Code, and any other payment, the provision of
any other benefit or any other distribution of equity that is required to be
delayed in compliance with Section 409A(a)(2)(B) of the Code, such payment,
benefit or distribution shall not be made or provided prior to the earlier of
(i) the expiration of the six-month period measured from the date of Executive’s
Separation from Service or (ii) the date of Executive’s death. On the first day
of the seventh month following the date of Executive’s Separation from Service
or, if earlier, on the date of his death, (x) all payments delayed pursuant to
this Section 9(b) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein and (y) all distributions of equity delayed
pursuant to this Section 9(b) shall be made to Executive. In addition to the
foregoing, to the extent required by Section 409A(a)(2)(B) of the Code, prior to
the occurrence of a Disability termination as provided in this Agreement, the
payment of any compensation to Executive under this Agreement shall be suspended
for a period of six (6) months commencing at such time that Executive shall be
deemed to have had a Separation from Service because either (A) a sick leave
ceases to be a bona fide sick leave of absence, or (B) the permitted time period
for a sick leave of absence expires (an “SFS Disability”), without regard to
whether such SFS Disability actually results in a Disability termination.
Promptly following the expiration of such six-month period, all compensation
suspended pursuant to the foregoing sentence (whether it would have otherwise
been payable in a single sum or in installments in the absence of such
suspension) shall be paid or reimbursed to Executive in a lump sum. On any
delayed payment date under this Section 9(b) there shall be paid to Executive
or, if Executive has died, to his estate, in a single cash lump sum together
with the payment of such delayed payment, interest on the aggregate amount of
such delayed payment at the Delayed Payment Interest Rate (as hereinafter
defined in this sub-section (b) below) computed from the date on which such
delayed payment otherwise would have been made to Executive until the date paid.
For purposes of the foregoing, the “Delayed Payment Interest Rate” shall mean
the short term applicable federal rate provided for in Section 1274(d) of the
Code as of the business day immediately preceding the payment date for the
applicable delayed payment.

 

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.

 

11



--------------------------------------------------------------------------------

10. Miscellaneous.

 

(a) This Agreement shall be deemed to be a contract made under the laws of the
State of New York and for all purposes shall be construed in accordance with
those laws. The Company and Executive unconditionally consent to submit to the
exclusive jurisdiction of the New York State Supreme Court, County of New York
or the United States District Court for the Southern District of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby (and agree not to commence any action,
suit or proceeding relating thereto except in such courts), and further agree
that service of any process, summons, notice or document by registered mail to
the address set forth below shall be effective service of process for any
action, suit or proceeding brought against the Company or Executive, as the case
may be, in any such court.

 

(b) Executive may not delegate his duties or assign his rights hereunder. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

(c) The invalidity or unenforceability of any provision hereof shall not in any
way affect the validity or enforceability of any other provision. This Agreement
reflects the entire understanding between the parties.

 

(d) This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of Executive
by the Company and contains all of the covenants and agreements between the
parties with respect to such employment in any manner whatsoever. Any
modification or termination of this Agreement will be effective only if it is in
writing signed by the party to be charged.

 

(e) This Agreement may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.

11. Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 

12



--------------------------------------------------------------------------------

To the Company:

Iconix Brand Group, Inc.

1450 Broadway, 3rd Floor

New York, New York 10018

Attention: Peter Cuneo, Interim Chief Executive Officer

With a copy in the same manner to:

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Robert J. Mittman, Esq.

To Executive:

David Blumberg

32 Alpine Road

Greenwich, CT 06830

With a copy in the same manner to:

Berkowitz, Trager & Trager, LLC

747 Third Avenue, 23rd Floor

New York, New York 10017

Attention: Steven T. Gersh, Esq.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the 24th day of February, 2016.

 

Iconix Brand Group, Inc.     Executive By:  

/s/ Peter Cuneo

   

/s/ David Blumberg

  Peter Cuneo    

David Blumberg

  Interim Chief Executive Officer    

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Form of General Release and Waiver

THIS GENERAL RELEASE AND WAIVER (this “Release”) is entered into effective as of
                    , 20    , by David Blumberg (the “Executive”) in favor of
Iconix Brand Group, Inc. (the “Company”). Capitalized terms appearing, but not
defined, in this Release shall have the meaning ascribed to such terms in the
Employment Agreement entered into between the Company and the Executive on
February 24, 2016 (the “Employment Agreement”).

1. Confirmation of Termination. The Executive’s employment with the Company is
terminated as of                     , 20     (the “Termination Date”). The
Executive acknowledges that the Termination Date is the termination date of his
employment for purposes of participation in and coverage under all benefit plans
and programs sponsored by or through the Company. The Executive acknowledges and
agrees that the Company shall not have any obligation to rehire the Executive,
nor shall the Company have any obligation to consider him for employment, after
the Termination Date. The Executive agrees that he will not seek employment with
the Company at any time in the future.

2. Resignation. Effective as of the Termination Date, the Executive hereby
resigns as an officer and, if applicable, director of the Company and any of its
affiliates and from any such positions held with any other entities at the
direction or request of the Company or any of its affiliates. The Executive
agrees to promptly execute and deliver such other documents as the Company shall
reasonably request to evidence such resignations. In addition, the Executive
hereby agrees and acknowledges that the Termination Date shall be the date of
his termination from all other offices, positions, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, the Company or
any of its affiliates.

3. Termination Benefits. Assuming that the Executive executes this Release and
does not revoke it within the time specified in Section 10 below, then, subject
to Section 9 below, the Executive will be entitled to the payments and benefits
(subject to taxes and all applicable withholding requirements) set forth under
Section 5(d) of the Employment Agreement (the “Termination
Benefits”). Notwithstanding anything herein to the contrary, the Amounts and
Benefits shall not be conditioned on Executive’s execution of this Release. The
Executive acknowledges and agrees that the Termination Benefits exceed any
payment, benefit or other thing of value to which the Executive might otherwise
be entitled under any policy, plan or procedure of the Company and/or any
agreement between the Executive and the Company.

4. General Release and Waiver. In consideration of the Termination Benefits, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Executive for himself and for his heirs, executors,
administrators, trustees, legal representatives and assigns (collectively, the
“Releasors”), hereby releases, remises and acquits the Company and its
affiliates and all of their respective past, present and future parent entities,
subsidiaries, divisions and affiliates, any of their successors and assigns,
assets, employee benefit plans or funds, and any of their respective past and/or
present directors, officers, fiduciaries, agents, trustees, administrators,
managers, supervisors, shareholders,



--------------------------------------------------------------------------------

investors, employees, legal representatives, agents, counsel and assigns,
whether acting on behalf of the Company or its affiliates or in their individual
capacities (collectively, the “Releasees” and each a “Releasee”), from any and
all claims, known or unknown, which the Releasors have or may have against any
Releasee arising on or prior to the date of this Release and any and all
liability which any such Releasee may have to the Executive, whether denominated
claims, demands, causes of action, obligations, damages or liabilities arising
from any and all bases, however denominated, including but not limited to:
(a) any claim under the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Civil Rights Act of 1964, the Civil Rights Act of 1991, Section 1981
of the Civil Rights Act of 1866, the Equal Pay Act, the Immigration Reform and
Control Act of 1986, the Employee Retirement Income Security Act of 1974
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Company, subject to the terms and conditions of such plan
and applicable law), the Sarbanes-Oxley Act of 2002, all as amended; (b) any
claim under the New York State Human Rights Law, New York City Human Rights Law,
New York Equal Pay Law and N.Y. Lab. Law, Sections 201-c (adoptive parent leave)
and 740 (whistle blower statute), all as amended; (c) any claim under any other
Federal, state or local law and any workers’ compensation or disability claims
under any such laws; and (d) any claim for attorneys’ fees, costs, disbursements
and/or the like. This Release includes, without limitation, any and all claims
arising from or relating to the Executive’s employment relationship with Company
and his service relationship as an officer or director of the Company, or as a
result of the termination of such relationships. The Executive further agrees
that the Executive will not file or permit to be filed on the Executive’s behalf
any such claim. Notwithstanding the preceding sentence or any other provision of
this Release, this Release is not intended to interfere with the Executive’s
right to file a charge with the Equal Employment Opportunity Commission (“EEOC”)
in connection with any claim he believes he may have against any
Releasee. However, by executing this Release, the Executive hereby waives the
right to recover in any proceeding the Executive may bring before the EEOC or
any state human rights commission or in any proceeding brought by the EEOC or
any state human rights commission on the Executive’s behalf. This Release is for
any relief, no matter how denominated, including, but not limited to, injunctive
relief, wages, back pay, front pay, compensatory damages, or punitive
damages. This Release shall not apply to: (i) the obligation of the Company to
provide the Executive with the Amounts and Benefits and the Termination Benefits
and any provision relating thereto under the Employment Agreement; (ii) the
Executive’s rights to indemnification from the Company or rights to be covered
under any applicable insurance policy with respect to any liability the
Executive incurred or might incur as an employee, officer or director of the
Company including, without limitation, the Executive’s rights under Section 8 of
the Employment Agreement; or (iii) any right the Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against the
Executive as a result of any act or failure to act for which the Executive, on
the one hand, and Company or any other Releasee, on the other hand, are jointly
liable.

5. Continuing Covenants. The Executive acknowledges and agrees that he remains
subject to the provisions of Sections 6 and 7 of the Employment Agreement which
shall remain in full force and effect for the periods set forth therein.

6. No Admission; No Claims; No Knowledge of Illegal Action. This Release does
not constitute an admission of liability or wrongdoing of any kind by the
Executive, the



--------------------------------------------------------------------------------

Company or any other Releasee. This Release is not intended, and shall not be
construed, as an admission that the Executive or any Releasee has violated any
Federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against any Releasor.
The Executive confirms that no claim, charge or complaint against the Company or
any other Releasee brought by him exists before any Federal, state, or local
court or administrative agency. The Executive represents and warrants that he
has no knowledge of any improper or illegal actions or omissions by the Company
that he has not disclosed to the Company, nor does he know of any basis, that he
has not disclosed to the Company, on which any third party or governmental
entity could reasonably assert such a claim. This expressly includes any and all
conduct that potentially could give rise to claims under the Sarbanes-Oxley Act
of 2002.

7. Successors and Assigns. The terms of this Release shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns.

8. Miscellaneous. This Release will be construed and enforced in accordance with
the laws of the State of New York without regard to the principles of conflicts
of law. If any provision of this Release is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect; however, the remaining provisions will be enforced to the maximum extent
possible. The parties acknowledge and agree that, except as otherwise set forth
herein, this Release constitutes the complete understanding between the parties
with regard to the matters set forth herein and, except as otherwise set forth
herein, supersedes any and all agreements, understandings and discussions,
whether written or oral, between the parties. No other promises or agreements
are binding unless in writing and signed by each of the parties after the
Release Effective Date (as defined below). Should any provision of this Release
require interpretation or construction, it is agreed by the parties that the
entity interpreting or constructing this Release shall not apply a presumption
against one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the document.

9. Knowing and Voluntary Waiver. The Executive acknowledges that he: (a) has
carefully read this Release in its entirety; (b) has had an opportunity to
consider it for at least [twenty-one (21) or forty-five (45) days, whichever is
applicable under applicable law]; (c) is hereby advised by the Company in
writing to consult with an attorney of his choosing in connection with this
Release; (d) fully understands the significance of all of the terms and
conditions of this Release and has discussed them with his independent legal
counsel, or had a reasonable opportunity to do so; (e) has had answered to his
satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their counsel;
(f) understands that he has seven (7) days in which to revoke this Release (as
described in Section 10 below) after signing it; and (g) is signing this Release
voluntarily and of his own free will and agrees to abide by all the terms and
conditions contained herein.

10. Effective Time of Release. The Executive may accept this Release by signing
it and returning it to Iconix Brand Group, Inc., 1450 Broadway, 4th Floor, New
York, New York, Attention: [●] within [twenty-one (21)] [forty-five (45)] days
of his receipt of the



--------------------------------------------------------------------------------

same. After executing this Release, the Executive will have seven (7) days (the
“Revocation Period”) to revoke this Release by indicating his desire to do so in
writing delivered to [●] at the address above (or by fax at [●]) by no later
than 5:00 p.m. EST on the seventh (7th) day after the date he signs this
Agreement. The effective date of this Agreement shall be the eight (8th) day
after the Executive signs this Agreement (the “Release Effective Date”). If the
last day of the Revocation Period falls on a Saturday, Sunday or holiday, the
last day of the Revocation Period will be deemed to be the next business day. If
the Executive does not execute this Release or exercises his right to revoke
hereunder, he shall forfeit his right to receive any of the Termination
Benefits, and to the extent such Termination Benefits have already been
provided, the Executive agrees that he will immediately reimburse the Company
for the amounts of such payment.

11. Mutual Non-Disparagement. Except as otherwise required by law, from and
after the date hereof, each of the Executive and the Company hereby covenants
and agrees that he or it shall not, directly or indirectly, in any manner,
disparage, demean or defame the Company or its affiliates, employees, officers
or directors, on the one hand, or the Executive, on the other hand.

IN WITNESS WHEREOF, the Executive has duly executed this Release as of the date
first set forth above.

 

EXECUTIVE:

 

Name:   David Blumberg

 

AGREED AS TO SECTION 11: ICONIX BRAND GROUP, INC. By:  

 